DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 08/24/2020. Claims 21-35 are pending in the application.

Information Disclosure Statement
The information disclosure statement filed 08/24/2020 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  It has been considered and placed in the application file.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,805,868. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following rationales.
Instant Application Claim 21 Claims
‘868 Patent Claim 1 Claims
A method of receiving a downlink channel by a user equipment in enhanced coverage, the method comprising:
A method of receiving a downlink channel by a user equipment in enhanced coverage, the method comprising:
receiving, for one or more times, by the user equipment from a base station, a physical downlink control channel including control information; and
repeatedly receiving, by the user equipment from a base station, a physical downlink control channel including control information , and
receiving, for one or more times, by the user equipment from the base station, a physical downlink shared channel.
repeatedly receiving, by the user equipment from the base station, a physical downlink shared channel 




Rationales:
From the above claim comparison, one can see that claim 21 of the instant application claims variously and essentially the same limitations as those in claim 1 of the ‘868 patent.  There are differences between the claims depicted in the bolded words and the strike-through words.  The difference depicted in the bolded words appears to be using different wording but meaning is the same.  It is deemed obvious to those skilled in the art of claim drafting to do so to seek a well-rounded protection for a disclose invention in drafting claims in a later-filed application from reading claims from a prior-filed application issued into a patent.  In addition, the difference depicted in the strike-through words appears to be broadening claim by omitting limitations.  Nevertheless, it has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184(CCPA).  Also note Ex Parte Rainu, 168 USPQ 375 (Bd. App. 1969); omission of a reference whose function is not needed would be an obvious variation.
Claims 22-25 are deemed obvious over claims 1-6 of the ‘868 patent for the same rationales applied to base claim 21 as discussed above.



Instant Application Claim 26 Claims
‘868 Patent Claim 7 Claims
A base station for transmitting a downlink channel to a user equipment in enhanced coverage, the base station comprising:
A base station for transmitting a downlink channel to a user equipment in enhanced coverage, the base station comprising:
a transmitting unit for transmitting the downlink channel;
a transmitting unit for transmitting the downlink channel;
a receiving unit for receiving an uplink channel; and
a receiving unit for receiving an uplink channel; and
a control unit for controlling the transmitting unit and the receiving unit, wherein the control unit is configured to: control the transmitting unit to transmit, for one or more times, to the user equipment, a physical downlink control channel including control information; and control the transmitting unit to transmit, for one or more times, to the user equipment, a physical downlink shared channel.
a control unit for controlling the transmitting unit and the receiving unit, wherein the control unit is configured to: control the transmitting unit to repeatedly transmit, to the user equipment, a physical downlink control channel including control information ; and control the transmitting unit to repeatedly transmit, to the user equipment, a physical downlink shared channel ,

.


Rationales:
From the above claim comparison, one can see that claim 26 of the instant application claims variously and essentially the same limitations as those in claim 7 of the ‘868 patent.  There are differences between the claims depicted in the bolded words and the strike-through words.  The difference depicted in the bolded words appears to be using different wording but meaning is the same.  It is deemed obvious to those skilled in the art of claim drafting to do so to seek a well-rounded protection for a disclose invention in drafting claims in a later-filed application from reading claims from a prior-filed application issued into a patent.  In addition, the difference depicted in the strike-through words appears to be broadening claim by omitting limitations.  Nevertheless, it has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184(CCPA).  Also note Ex Parte Rainu, 168 USPQ 375 (Bd. App. 1969); omission of a reference whose function is not needed would be an obvious variation.
Claims 27-30 are deemed obvious over claims 7-12 of the ‘868 patent for the same rationales applied to base claim 26 as discussed above.

Instant Application Claim 31 Claims
‘868 Patent Claims 13 Claims
A user equipment for receiving a downlink channel in enhanced coverage, the user equipment comprising:
A user equipment for receiving a downlink channel in enhanced coverage, the user equipment comprising:
a transmitting unit for transmitting an uplink channel;
a transmitting unit for transmitting an uplink channel;
a receiving unit for receiving the downlink channel; and
a receiving unit for receiving the downlink channel; and
a control unit for controlling the transmitting unit and the receiving unit,
a control unit for controlling the transmitting unit and the receiving unit,
wherein the control unit is configured to:
wherein the control unit is configured to:
control the receiving unit to receive, for one or more times, from a base station, a physical downlink control channel including control information, and
control the receiving unit to repeatedly receive, from a base station, a physical downlink control channel including control information , and
for one or more times, from the base station, a physical downlink shared channel.
control the receiving unit to repeatedly receive, from the base station, a physical downlink shared channel,

.


Rationales:
From the above claim comparison, one can see that claim 31 of the instant application claims variously and essentially the same limitations as those in claim 13 of the ‘868 patent.  There are differences between the claims depicted in the bolded words and the strike-through words.  The difference depicted in the bolded words appears to be using different wording but meaning is the same.  It is deemed obvious to those skilled in the art of claim drafting to do so to seek a well-rounded protection for a n re Karlson, 136 USPQ 184(CCPA).  Also note Ex Parte Rainu, 168 USPQ 375 (Bd. App. 1969); omission of a reference whose function is not needed would be an obvious variation.
Claims 32-35 are deemed obvious over claims 13-18 of the ‘868 patent for the same rationales applied to base claim 26 as discussed above.


Claims 21-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,028,207. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following rationales.

Instant Application Claim 21 Claims
‘027 Patent Claim 7 Claims
A method of receiving a downlink channel by a user equipment in enhanced coverage, the method comprising:
A method of receiving a control channel by of a terminal, the method comprising:
for one or more times, by the user equipment from a base station, a physical downlink control channel including control information; and
repeatedly receiving, by a by a control channel including a control information; and
receiving, for one or more times, by the user equipment from the base station, a physical downlink shared channel.
repeatedly receiving, by the receiving unit of the user equipment, a Physical Downlink Shared Channel 

wherein the control channel including control information and the downlink data channel are transmitted by a transmitting unit of a base station


Rationales:
From the above claim comparison, one can see that claim 21 of the instant application claims variously and essentially the same limitations as those in claim 7 of n re Karlson, 136 USPQ 184(CCPA).  Also note Ex Parte Rainu, 168 USPQ 375 (Bd. App. 1969); omission of a reference whose function is not needed would be an obvious variation.
Claims 22-25 are deemed obvious over claims 7-12 of the ‘027 patent for the same rationales applied to base claim 21 as discussed above.

Instant Application Claim 26 Claims
‘207 Patent Claim 13 Claims
A base station for transmitting a downlink channel to a user equipment in enhanced coverage, the base station comprising:
A base station transmitting a control channel, the base station comprising:
a transmitting unit for transmitting the downlink channel;

a receiving unit for receiving an uplink channel; and

a control unit for controlling the transmitting unit and the receiving unit, wherein the control unit is configured to: control the transmitting unit to transmit, for one or more times, to the user equipment, a physical downlink control channel including control information; and control the transmitting unit to transmit, for one or more times, to the user equipment, a physical downlink shared channel.
a control unit that determines a specific subframe in which repetition transmission a transmitting unit that repeatedly transmits the control channel including control information from the specific subframe and repeatedly transmits a Physical Downlink Shared Channel (PDSCH) after the repeatedly transmitted control channel ends in a subframe,




Rationales:
From the above claim comparison, one can see that claim 26 of the instant application claims variously and essentially the same limitations as those in claim 13 of the ‘207 patent.  There are differences between the claims depicted in the bolded words and the strike-through words.  The difference depicted in the bolded words appears to be using different wording but meaning is the same.  It is deemed obvious to those skilled in the art of claim drafting to do so to seek a well-rounded protection for a disclose invention in drafting claims in a later-filed application from reading claims from a prior-filed application issued into a patent.  In addition, the difference depicted in the strike-through words appears to be broadening claim by omitting limitations.  Nevertheless, it has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184(CCPA).  Also note Ex Parte Rainu, 168 USPQ 375 (Bd. App. 1969); omission of a reference whose function is not needed would be an obvious variation.  In addition, claim 26 of the instant application, in a different approach, is also deemed obvious over method claim 1 of the ‘207 patent because it is obvious to a skilled artisan to draft an apparatus claim from reading a method claim.
Claims 27-29 are deemed obvious over claims 13 of the ‘207 patent for the same rationales applied to base claim 26 as discussed above.  In addition, Claims 27-30 are deemed obvious over claims 2-6 of the ‘207 patent for the same rationales applied to base claim 26 as discussed above.
.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21, 26, and 31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 2016/0269872) (hereinafter “Kim”).
Regarding claim 21, in accordance with Kim reference entirety, Kim teaches A method of receiving a downlink channel by a user equipment (FIG. 10; UE) in enhanced coverage (para [0135]: "expanding the coverage of the MTC UE compared to the conventional cases is under consideration. To this end, various coverage enhancement techniques for the MTC UE are under discussion." In addition, (para [0136]: "For example, when an MTC UE performs initial access to a specific cell, the MTC UE may receive a master information block (MIB) for the cell from an eNodeB (eNB) operating/controlling the cell over a Physical Broadcast Channel (PBCH) and receive system information block (SIB) information and radio resource control (RRC) parameters over a PDSCH"), the method comprising: 
receiving, for one or more times, by the user equipment (FIG. 10; UE) from a base station (FIG. 10; BS), a physical downlink control channel including control para [0138]:"if the eNB transmits a PDCCH and/or a PDSCH to MTC UEs using the same method as used for the legacy UE, an MTC UE having a coverage issue has difficulty in receiving the PDCCH and/or PDSCH. To address this difficulty, the eNB may repeatedly transmit the PBCH to the MTC UE having the coverage issue."  In addition, para [0163]: "the MTC PBCH encoded bit blocks to be repeatedly transmitted for the MTC UE may be transmitted in the second subframe (subframe# 1) in each radio frame. Thereby, the eNB may transmit all PBCH encoded bit blocks within as short a time as possible ." And para [0174]: "Only the MTC UE may receive the MTC PBCH by decoding the repeatedly transmitted MTC transmission region.").
	Regarding claim 26, in accordance with Kim reference entirety, Kim discloses a base station (FIG. 10; BS) for transmitting a downlink channel to a user equipment (FIG. 10; UE) in enhanced coverage (para [0135]: "expanding the coverage of the MTC UE compared to the conventional cases is under consideration. To this end, various coverage enhancement techniques for the MTC UE are under discussion." In addition, (para [0136]: "For example, when an MTC UE performs initial access to a specific cell, the MTC UE may receive a master information block (MIB) for the cell from an eNodeB (eNB) operating/controlling the cell over a Physical Broadcast Channel (PBCH) and receive system information block (SIB) information and radio resource control (RRC) parameters over a PDSCH"), the base station (FIG. 10; BS) comprising: a transmitting unit (FIG. 10: 1050) for transmitting the downlink channel (PDCCH or PDSCH); a receiving unit (FIG. 10: 1070) FIG. 10; 1030) for controlling the transmitting unit (FIG. 10: 1050) and the receiving unit (FIG. 10: 1050) (para [0180]: "That is, each of the UE and the BS may include a Transmitter (Tx) 1040 or 1050 and Receiver (Rx) 1060 or 1070, for controlling transmission and reception of information, data, and/or messages, and an antenna 1000 or 1010 for transmitting and receiving information, data, and/or messages."  In addition, para [0181]: "Each of the UE and the BS may further include a processor 1020 or 1030 for implementing the afore-described embodiments of the present invention and a memory 1080 or 1090 for temporarily or permanently storing operations of the processor 1020 or 1030) wherein the control unit (FIG. 10: 1070) is configured to: control the transmitting unit to transmit, for one or more times, to the user equipment, a physical downlink control channel (PDCCH) including control information (PBCH); and control the transmitting unit to transmit, for one or more times, to the user equipment, a physical downlink shared channel (PDSCH) (para [0138]:"if the eNB transmits a PDCCH and/or a PDSCH to MTC UEs using the same method as used for the legacy UE, an MTC UE having a coverage issue has difficulty in receiving the PDCCH and/or PDSCH. To address this difficulty, the eNB may repeatedly transmit the PBCH to the MTC UE having the coverage issue."  In addition, para [0163]: "the MTC PBCH encoded bit blocks to be repeatedly transmitted for the MTC UE may be transmitted in the second subframe (subframe# 1) in each radio frame. Thereby, the eNB may transmit all PBCH encoded bit blocks within as short a time as possible ." And para [0174]: "Only the MTC UE may receive the MTC PBCH by decoding the repeatedly transmitted MTC transmission region.").
claim 31, in accordance with Kim reference entirety, Kim discloses a user equipment (FIG. 10: UE) for receiving a downlink channel in enhanced coverage (para [0135]: "expanding the coverage of the MTC UE compared to the conventional cases is under consideration. To this end, various coverage enhancement techniques for the MTC UE are under discussion." In addition, (para [0136]: "For example, when an MTC UE performs initial access to a specific cell, the MTC UE may receive a master information block (MIB) for the cell from an eNodeB (eNB) operating/controlling the cell over a Physical Broadcast Channel (PBCH) and receive system information block (SIB) information and radio resource control (RRC) parameters over a PDSCH"), the user equipment (FIG. 10: UE) comprising: a transmitting unit (FIG. 10; 1040) for transmitting an uplink channel; a receiving unit (FIG. 10; 10600) for receiving the downlink channel (PDCCH); and a control unit (FIG. 10; 1020) for controlling the transmitting unit (FIG. 10; 1040) and the receiving unit (FIG. 10; 1060) (para [0180]: "That is, each of the UE and the BS may include a Transmitter (Tx) 1040 or 1050 and Receiver (Rx) 1060 or 1070, for controlling transmission and reception of information, data, and/or messages, and an antenna 1000 or 1010 for transmitting and receiving information, data, and/or messages."  In addition, para [0181]: "Each of the UE and the BS may further include a processor 1020 or 1030 for implementing the afore-described embodiments of the present invention and a memory 1080 or 1090 for temporarily or permanently storing operations of the processor 1020 or 1030), wherein the control unit (FIG. 10; 1020) is configured to: control the receiving unit to receive, for one or more times, from a base station, a physical downlink control channel (PBCH) including control information PBCH), and control the receiving unit to receive, for one or more times, from the base station, a physical downlink shared channel (PDSCH) (para [0138]:"if the eNB transmits a PDCCH and/or a PDSCH to MTC UEs using the same method as used for the legacy UE, an MTC UE having a coverage issue has difficulty in receiving the PDCCH and/or PDSCH. To address this difficulty, the eNB may repeatedly transmit the PBCH to the MTC UE having the coverage issue."  In addition, para [0163]: "the MTC PBCH encoded bit blocks to be repeatedly transmitted for the MTC UE may be transmitted in the second subframe (subframe# 1) in each radio frame. Thereby, the eNB may transmit all PBCH encoded bit blocks within as short a time as possible ." And para [0174]: "Only the MTC UE may receive the MTC PBCH by decoding the repeatedly transmitted MTC transmission region.").

Claims 21, 26, and 31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by You et al. (US 2016/0127952) (hereinafter “You”).
Regarding claim 21, in accordance with You reference entirety, You teaches A method of receiving a downlink channel by a user equipment in enhanced coverage, the method comprising: receiving, for one or more times, by the user equipment from a base station, a physical downlink control channel including control information; and receiving, for one or more times, by the user equipment from the base station, a physical downlink shared channel (FIG. 17 depicts connection details of UE 100 to include processor 101 and RF unit 103 and BS 200 to include processor 201 and RF unit 203.  Furthermore; para [0202: "the MTC device may read the PDSCH by a predetermined repetition number to decode one SIB."  In addition, para [0207]: "for an MTC device located in a coverage extension region, a BS of a corresponding cell may repetitively transmit a bundle of identical PDSCHs on several subframes. In this case, when a frequency (or RB region) at which a PDSCH is located is changed during a subframe duration in which the PDSCH is repeated").
Regarding claim 26, in accordance with You reference entirety, You discloses a base station for transmitting a downlink channel to a user equipment in enhanced coverage, the base station comprising: a transmitting unit for transmitting the downlink channel; a receiving unit for receiving an uplink channel; and a control unit for controlling the transmitting unit and the receiving unit (see FIG. 17 for connection details between elements 203 and 201 and description details in paras [0245] to [0237]), wherein the control unit is configured to: control the transmitting unit to transmit, for one or more times, to the user equipment, a physical downlink control channel including control information; and control the transmitting unit to transmit, for one or more times, to the user equipment, a physical downlink shared channel (FIG. 17 depicts connection details of UE 100 to include processor 101 and RF unit 103 and BS 200 to include processor 201 and RF unit 203.  Furthermore; para [0202: "the MTC device may read the PDSCH by a predetermined repetition number to decode one SIB."  In addition, para [0207]: "for an MTC device located in a coverage extension region, a BS of a corresponding cell may repetitively transmit a bundle of identical PDSCHs on several subframes. In this case, when a frequency (or RB region) at which a PDSCH is located is changed during a subframe duration in which the PDSCH is repeated").

claim 31, in accordance with You reference entirety, You discloses a user equipment for receiving a downlink channel in enhanced coverage, the user equipment comprising: a transmitting unit for transmitting an uplink channel; a receiving unit for receiving the downlink channel; and a control unit for controlling the transmitting unit and the receiving unit (see FIG. 17 for connection details between elements 203 and 201 and description details in paras [0245] to [0237]), 	wherein the control unit is configured to: control the receiving unit to receive, for one or more times, from a base station, a physical downlink control channel including control information, and control the receiving unit to receive, for one or more times, from the base station, a physical downlink shared channel (FIG. 17 depicts connection details of UE 100 to include processor 101 and RF unit 103 and BS 200 to include processor 201 and RF unit 203.  Furthermore; para [0202: "the MTC device may read the PDSCH by a predetermined repetition number to decode one SIB."  In addition, para [0207]: "for an MTC device located in a coverage extension region, a BS of a corresponding cell may repetitively transmit a bundle of identical PDSCHs on several subframes. In this case, when a frequency (or RB region) at which a PDSCH is located is changed during a subframe duration in which the PDSCH is repeated").

Allowable Subject Matter
It is noted that claims 22-25, 27-30, and 32-35 recited limitations variously and essentially the same as those in claims 1-18 of the ‘868 patent as well as claims 1-13 of the ‘207 patent.  Should a response to this Office Action overcome all of the above 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Blankenship et al. (US 2013/0242882).
Xiong et al. (US 9,499,995).
Yang et al. (US 2016/0143017).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164. The examiner can normally be reached 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.




/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        January 14, 2022